Citation Nr: 1434424	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's claims file currently resides with the RO in St. Petersburg, Florida.

In June 2013, Board remanded this claim to schedule the Veteran for a videoconference hearing.  In October 2013, the Veteran testified before the undersigned Veterans Law Judge.  However, in February 2014, the Veteran was notified that a transcript of his hearing was unavailable and he could be rescheduled for a new hearing if he wished.  He also was advised if he did not respond, it would be presumed he did not desire another hearing.  The Veteran did not respond to this inquiry and, as such, it is presumed he does not seek a second hearing.  

Finally, in June 2013, the Board referred a claim of entitlement to service connection for hearing loss after noting that the Veteran discussed the issue of hearing loss in conjunction with arguments pertaining to his claim on appeal for service connection for tinnitus.  However, to date, the issue of service connection for hearing loss has not been developed or adjudicated by the RO.  As such, the claim of service connection for hearing loss is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence of record indicates the earliest onset of tinnitus was in 2004, approximately 35 years after his discharge from service. 

2.  The only medical opinion of record fails to relate the Veteran's tinnitus to service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In this case, VCAA notice was provided through a June 2008 letter issued prior to the initial rating decision.  

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records and VA treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a May 2011 VA examination.  The Veteran not alleged that the results of that examination are inadequate, and the record does not otherwise suggest that the examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board considers it unnecessary to remand for an additional VA examination or medical opinion concerning this claim.  

The Board likewise considers it unnecessary to remand for an additional hearing as discussed in the Introduction.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  Therefore, he claims that service connection is warranted for such disorder.  For the reasons discussed below, the Board concludes that service connection is not warranted.  

The Board notes that the Veteran's report of acoustic trauma in-service is consistent with his military occupational specialty of combat engineer, and he has a current diagnosis of tinnitus.  However, the earliest documentation of the Veteran's tinnitus is in the March 2008 VA treatment record which states the date of onset was 4 years prior, i.e., 2004.  Although the Veteran has alleged that his tinnitus began in service and has continued since, his service treatment records (STRs) are completely silent regarding any complaints, treatment, diagnoses, or symptoms indicative of tinnitus or any hearing related disability.  Likewise, the problem was not mentioned in an application for VA benefits received in 2001.  That claim did include herpes which the Veteran indicated dated since service, and long standing white spots on the skin of his body.  Since this claim mentioned other long standing problems, but not tinnitus, it suggests tinnitus was not a long standing issue at that time.  This conclusion is reinforced by the Veteran mentioning its onset in 2004 in his 2008 treatment records, which record pre-dates his current claim for benefits.  Given these circumstances, the Board does not accord probative weight to the Veteran's contentions of experiencing tinnitus since service.  

The Veteran reported to the May 2011 VA examiner that his tinnitus was constant.  The VA examiner diagnosed tinnitus and acknowledged that the Veteran had noise exposure in service.  However, he found that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma while in the military, noting the Veteran's treatment report that it began in 2004, and that while the possibility exists for a delay in onset of tinnitus due to noise exposure, as the interval between the noise exposure and the onset lengthens, the possibility that tinnitus is triggered by other factors increases.  There is no medical opinion of record linking the Veteran's tinnitus to service.   

In sum, the Board concludes the most probative evidence shows tinnitus was not present in service or for many years after service, and is not linked to service.  Accordingly, a basis upon which to establish service connection has not been presented, and the appeal is denied.   


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


